Citation Nr: 0636948	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post medial meniscectomy, medial 
collateral ligament and anterior cruciate ligament, 
tricompartmental degenerative arthritis, left knee 
(hereinafter "left knee disability"), currently rated 30 
percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis, right knee (hereinafter "right knee 
disability").

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar spondylosis (hereinafter "lumbar spine 
disability").

4.  Entitlement to an initial rating in excess of 10 percent 
for left hip strain (hereinafter "left hip disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to January 1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a 
videoconference hearing before the undersigned in August 
2006; a transcript of this hearing is of record.  Additional 
evidence was received from the veteran in September 2006 with 
a written waiver of preliminary RO review, however, as 
discussed below, a remand is necessary for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Upon review of the 
claims folders, there is no indication that the veteran has 
received any VCAA notice pertaining to his claims of 
entitlement to higher disability ratings for service-
connected right knee, left hip and lumbar spine disabilities.  
Thus, proper notice, which notifies him of the evidence and 
information necessary to support his claims for higher 
ratings, must be issued to the veteran.  Along with initial 
VCAA notice pertaining to his increased rating claims, VA is 
also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with regard to all the 
increased rating claims on appeal.  VA should inform the 
veteran that an effective date for the award of benefits will 
be assigned if an increase is awarded, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

At the August 2006 Board hearing, the veteran testified that 
he had sought treatment for his service-connected 
disabilities at a VA Medical Center (VAMC), however, the 
location of the VAMC and the dates of treatment are unclear.  
The evidence of record contains treatment records from the 
Los Angeles VAMC dated in November 2002.  The RO should 
request subsequent treatment records from the Los Angeles 
VAMC or any other VAMC identified by the veteran, from 
December 2002 to the present.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

At the hearing, the veteran also testified that he had sought 
treatment from Dr. Fine of Kaiser Permanente.  Although 
correspondence from Dr. Ho, a physician with Kaiser 
Permanente, dated in September 2006 and treatment records 
from Kaiser Permanente dated from September 2001 to January 
2005 are of record, additional treatment records from Kaiser 
Permanente appear to be outstanding.  Thus, the RO should 
request that the veteran complete the appropriate 
Authorization and Consent Form for VA to request and obtain 
records from Kaiser Permanente, notwithstanding any 
individual efforts the veteran may have taken to obtain such 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Finally, the Board notes that the veteran underwent VA 
examinations in May 2003 and July 2004.  At the August 2006 
Board hearing, the veteran testified that his left knee, 
right knee, left hip and lumbar spine disabilities had 
worsened since that time.  In order to more accurately 
reflect the current level of the veteran's left knee, right 
knee, left hip, and lumbar spine disabilities, the Board 
believes that examinations are required to comply with 38 
C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should advise the veteran of the 
evidence necessary to substantiate his 
claim for increased ratings, as well as 
what evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date for the 
increased rating claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the veteran.  In any event, the RO should 
obtain copies of all relevant VA 
outpatient treatment records, including 
from the Los Angeles VAMC, for the period 
since December 2002.

If the RO is unable to obtain a copy of 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
evidence.  

3.  The RO should provide the veteran 
with forms to authorize the release of 
records from Kaiser Permanente.  After 
any necessary authorizations are 
completed by the veteran, the RO should 
obtain the entirety of the veteran's 
treatment records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from his left knee, right 
knee, and left hip disabilities.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  It is 
imperative that the claims file, and a 
copy of this Remand, be made available to 
and reviewed by the examiner in 
connection with the examination.  

All indicated studies, including X-rays, 
should be performed.  The examiner should 
undertake range of motion studies of the 
knees and hip, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not possible, the 
examiner should so state.

The examiner must comment on the presence 
of malunion of the femur, noting whether 
there is moderate or marked knee or hip 
disability.  The examiner should also 
indicate whether there is any nonunion 
present and, if so, whether there is any 
loose motion.  Whether or not the veteran 
requires the use of a knee brace should 
also be noted.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
and left knees.  The examiner should also 
determine if the right and left knee 
locks and if so the frequency of the 
locking.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left knee, right knee, 
and left hip disabilities on the 
veteran's ability to work and provide 
supporting rationale for this opinion.

5.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from his lumbar spine 
disability.  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  It is imperative that the claims 
file, and a copy of this Remand, be made 
available to and reviewed by the examiner 
in connection with the examination.  

Relevant clinical and special test 
findings should be clearly reported, and 
pertinent orthopedic and neurological 
findings should be reported to allow for 
application of both old and new rating 
criteria for disabilities of the spine.  

The examination of the lumbar spine 
should include range of motion studies.  
With regard to range of motion testing, 
the examiner should report at what point 
(in degrees) that pain is elicited as 
well as whether there is any other 
functional loss due to weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.

If applicable, the examiner should report 
any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected lumbar spine disability 
on the veteran's ability to work and 
provide supporting rationale for this 
opinion.

6.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to increased ratings for 
service-connected left knee, right knee, 
left hip and lumbar spine disabilities.  
If the claims remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



